The prayer of the prisoner, that if the jury believe that his reason was dethroned, and that he did the killing before he had time to cool, and without malice aforethought, was correct as a legal proposition; but the difficulty is there was no evidence to support it.
Nothing had occurred to dethrone his reason, and his Honor might have told the jury without any qualification, that ample cooling time had intervened. The fatal blow was given with a concealed and deadly weapon, not in defense of the life of the prisoner's kinswoman, nor to save her from great bodily harm, for she was not in danger in either respect. The remarks of his Honor in the presence of the venire, pending the selection of the jury, were not calculated to do the prisoner any harm, especially as he disavowed any purpose to punish them for the expression of any opinion they might have formed. The subsequent action of the jurors as they were called negatives the assumption that they had been intimidated by the court. There being no other exceptions and no error appearing from the record, the judgment must be affirmed.
PER CURIAM.                                          No error.
Cited: S. v. Debnam, 98 N.C. 719.
(523)